Citation Nr: 0528148	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 2, 1986, to 
February 9, 1990.  He had 3 years, 9 months, and 11 days of 
active duty prior to May 2, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.  In October 2004 the Board 
remanded the issue of entitlement to service connection for 
schizophrenia for further development, specifically the 
issuance of a Statement of the Case.  The veteran perfected 
an appeal of that claim by timely filing a substantive appeal 
in March 2005.  In September 2005, on the day that the 
veteran was scheduled for a hearing in Washington, DC, the 
representative withdrew the veteran's request for a Board 
hearing.


REMAND

The RO did not send a letter to the veteran regarding the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) as to the claim on appeal.  Instead, the RO sent 
a VCAA letter to the veteran on what appears to have been a 
claim of service connection for migraine headaches.  The 
Board has been prohibited from curing this defect.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Further action by the RO is therefore 
required.

A July 2001 VA outpatient treatment record from VA community-
based outpatient clinic in Benton Harbor, Michigan, reveals 
that the veteran was evaluated there several months prior to 
July 2001.  In his September 2001 claim and in an April 2002 
authorization of release, the veteran reported that he had 
been treated at the VA medical center in Battle Creek, 
Michigan, from 1995 to the present.  In a July 2005 
statement, the representative indicated that the veteran's 
service personnel records and Social Security Administration 
records should be obtained.  These records, to include a 
complete set of records from the above-mentioned VA medical 
facilities, need to be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a VCAA letter 
addressing the issue of service 
connection for schizophrenia.  Among 
other things, the veteran should be told 
to submit all pertinent evidence or 
information in his possession.

2.  The RO should obtain from the service 
department the veteran's service 
personnel records.

3.  The RO should obtain from the Social 
Security Administration all decisions and 
medical records pertaining to the 
veteran's claim or claims for Social 
Security Administration disability 
benefits.

4.  The RO should obtain all records from 
the VA medical center in Battle Creek, 
Michigan, from 1995 to the present and 
from the VA community-based outpatient 
clinic in Benton Harbor, Michigan, from 
2001 to the present.

5.  After completing the development 
sought above, the veteran should be 
scheduled for a psychiatric examination.  
The examiner should review the claims 
file, examine the veteran, and provide an 
opinion on the medical probabilities that 
the veteran has schizophrenia that is 
attributable to the veteran's period of 
military service, which ended in February 
1990.  

6.  After undertaking any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

